          Case 1:19-cv-02284-DLF Document 4 Filed 10/04/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                             |
JASON B. LEE,                                |
                                             |
                       PLAINTIFF,            |
                V.                           |      CIVIL ACTION NO.: 19-2284 (DLF)
                                             |
WILLIAM P. BARR, ATTORNEY GENERAL            |
OF THE U.S. DEPARTMENT OF JUSTICE,           |
                                             |
                       DEFENDANT.            |
                                             |

                     MOTION FOR EXTENSION OF TIME TO RESPOND,
                      AND MEMORANDUM IN SUPPORT THEREOF

       Defendant U.S. Department of Justice (“Defendant”), by and through undersigned counsel,

respectfully requests an extension of time of approximately one month, up to and including

November 5, 2019, to respond to the Complaint filed by Plaintiff Jason B. Lee (“Plaintiff”).

       In support of this motion, Defendant states the following:

BACKGROUND

1.     On July 31, 2019, Plaintiff filed a two-count District Court complaint alleging that the

       Federal Bureau of Investigation (“FBI”) discriminated against him on the basis of national

       origin and race in violation of Title VII of the Civil Rights Act of 1964 (“Title VII”),

       42 U.S.C. § 2000(e) et seq.

2.     Defendant’s responsive pleading is due on October 5, 2019.

BASIS FOR EXTENSION REQUEST

3.     Defendant’s counsel has only recently been able to identify the FBI attorney who will serve

       as agency counsel and obtain copies of documents in the administrative record, which

       includes materials from proceeding before the Equal Employment Opportunity

       Commission’s Office of Federal Operations. Consequently, counsel needs additional time
          Case 1:19-cv-02284-DLF Document 4 Filed 10/04/19 Page 2 of 2



       to review the case file, confer with FBI counsel, and prepare the appropriate response. This

       additional time is also needed due to undersigned counsel’s competing litigation deadlines

       of the last few weeks and her briefing and deposition schedule in October.

OTHER REQUIRED INFORMATION

4.     Pursuant to LCvR 7(m), undersigned counsel contacted Plaintiff’s counsel on Wednesday,

       October 2, 2019, to obtain his position on this motion. Plaintiff’s counsel has not yet

       responded to this inquiry.

5.     This is Defendant’s first request for an extension of this deadline.

6.     Granting Defendant’s motion will not affect any other deadlines in this action, as no other

       deadlines are set.

       WHEREFORE, for the foregoing reasons, Defendant respectfully requests that the Court

grant this motion. A proposed Order consistent with this request is attached herewith.

Dated: October 4, 2019                 Respectfully submitted,

                                       JESSIE K. LIU, D.C. Bar No. 472845
                                       United States Attorney

                                       DANIEL F. VANHORN, D.C. Bar No. 924092
                                       Chief, Civil Division

                                    By: /s/ April Denise Seabrook
                                       APRIL DENISE SEABROOK, D.C. Bar No. 993730
                                       Assistant United States Attorney
                                       555 Fourth Street, N.W.
                                       Washington, D.C. 20530
                                       Telephone: 202-252-2525
                                       April.Seabrook@usdoj.gov

                                       COUNSEL FOR DEFENDANT




                                                 2
